Citation Nr: 1144903	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  11-22 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent prior to January 27, 2010, for adjustment disorder with depressed mood, previously rated as posttraumatic stress disorder (PTSD). 

2.  Entitlement to a disability rating in excess of 50 percent effective January 27, 2010, for adjustment disorder with depressed mood, previously rated as PTSD.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to November 1945.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The RO has construed the Veteran's claim as arising from a July 2010 claim for an increased rating for his psychiatric disability.  The Board observes, however, that this claim, and prior October 2009 and January 2010 increased rating claims, were received within one year of the September 2009 rating decision which granted the Veteran service connection for a psychiatric disability, effective December 31, 2008.  Additionally, these claims made reference to, and requested VA obtain, additional pertinent VA medical treatment records.  Pursuant to 38 C.F.R. § 3.156(b), this additional evidence, having been received within one year of the September 2009 rating decision, must be considered as having been filed as part of the pending claim decided within that rating decision.  38 C.F.R. § 3.156(b) (2011).  Additionally, this evidence tolls the finality of the September 2009 decision.  See Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  In short, the Board will consider the Veteran's appeal as having arisen from the assignment of an initial rating following the award of service connection for a psychiatric disability, effective December 31, 2008.  The issues are construed as such on the first page of this decision.  

In a May 2011 letter, the Veteran was offered the opportunity to have his appeal reviewed by a Decision Review Officer (DRO), pursuant to 38 C.F.R. § 3.2600.  He initially stated he did not wish for DRO review, but in a September 2011 letter to his congressman which was forwarded to VA that same month, the Veteran requested review of his appeal by a DRO; to date, such review has not been accomplished.  As this request was received more than 60 days after he was initially offered DRO review, however, the Board will not remand this appeal for such an action to be afforded the Veteran by the RO, as a request for DRO review must be received within 60 days of receipt of notice.  See 38 C.F.R. § 3.2600(b).  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to January 27, 2010, the Veteran's adjustment disorder with a depressed mood was characterized by depression, poor sleep, heightened irritability and anger, and hopelessness, resulting in serious impairment.  

2.  During the pendency of this appeal, the Veteran's adjustment disorder with a depressed mood has resulted in social isolation, depression, and heightened anger and irritability.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial disability rating of 50 percent and no higher prior to January 27, 2010, for adjustment disorder with depressed mood have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.16, 4.130, Diagnostic Code 9440 (2011).

2.  The criteria for entitlement to a disability rating in excess of 50 percent for adjustment disorder with depressed mood have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.16, 4.130, Diagnostic Code 9440 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim, (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claims, has notified him of the information and evidence necessary to substantiate the claims, and has fully disclosed VA's duties to assist him.  In February 2009, March 2009, November 2009, February 2010, and August 2010 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claims on appeal.  Additionally, the February 2009 letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was issued prior to the initial adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to this initial rating issue, in cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  He has also been afforded VA medical examinations on several occasions, most recently in April 2011.  The Board notes that the VA medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

Finally, the Board notes that the Veteran is represented by a veterans service organization (VSO) and that organization is presumed to have knowledge of what is necessary to substantiate a claim for VA benefits.  Neither the Veteran nor his representative have pled prejudicial error with respect to the content or timing of VCAA notices.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.  

II.  Increased rating-Adjustment disorder

The Veteran seeks increased initial ratings for his service-connected psychiatric disability, originally granted as PTSD and now rated as adjustment disorder with depressed mood.  Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, however, the assignment of initial ratings is under consideration, the level of disability in all periods since the effective date of the grant of service connection must be taken into account.  Fenderson v. West, 12 Vet. App. 119 (1998).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

The Veteran's adjustment disorder with depressed mood is rated under Diagnostic Code 9440, and utilizes the General Rating Formula for Mental Disorders, which provides a 30 percent rating where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss.  

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent evaluation for a psychiatric disability is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9440.  

In evaluating psychiatric disorders, the Board is mindful that the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Upon receipt of the Veteran's service connection claim, he was afforded a VA psychiatric examination in September 2009.  He reported such symptoms as depression, nervousness, intrusive thoughts and nightmares regarding his wartime experiences, poor sleep, heightened anger and irritability, and hopelessness.  The Veteran was previously married for many years, but his wife died several years ago.  They had two sons, one of whom resided with the Veteran.  He maintained infrequent contact with the other.  During military service, the Veteran served in the Pacific Theater in a photo reconnaissance squadron during World War II, and his unit was frequently attacked by the Japanese.  He recalled one incident in which an ammunition dump was hit, and he witnessed U.S. soldiers being severely burned in the resulting explosion and fire.  After service, he worked for many years in the garment industry.  He eventually became president of his own clothing company until he retired in 1978.  Since that time, he has experienced financial difficulties due to investment losses following the collapse of several mortgage companies.  Currently, he denied any hobbies or leisure activities, and reported little to no social interaction.  

On objective examination, the Veteran was alert and fully oriented, and was able to interact with the examiner.  No gross impairment in thought processes or communication was evident, and no hallucinations or delusions were reported.  Personal grooming and hygiene were adequate, and the Veteran was able to perform all basic activities of daily living.  He denied any suicidal or homicidal plans, but did admit to some occasional vague suicidal thoughts, as he felt he had nothing for which to live.  No memory deficits were noted, and his memory was significantly above average for his age group.  His speech was of regular rate and rhythm, with relevant and logical content.  His mood was depressed and anxious.  No impairment in impulse control was noted.  He reported himself to be very precise, organized, and meticulous about himself and his actions, which the examiner interpreted as evidence of a compulsive personality.  The final impression was of PTSD, chronic, delayed, with a compulsive personality.  The examiner found the Veteran to be competent to manage his financial benefits.  A Global Assessment of Functioning (GAF) score of 45 was assigned.  The Global Assessment of Functioning is a scale reflecting the subject's psychological, social, and occupational functioning.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF score of 50-41 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessive rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994) (DSM-IV).  

Another VA psychiatric examination was afforded the Veteran in March 2010.  The Veteran's reported symptoms included insomnia, nightmares, intrusive thoughts, anger, and a depressed mood.  He had tried psychiatric medications in the past but was no longer taking them.  He also attended PTSD support groups at a VA medical center.  The Veteran continued to live with one of his sons, but stated they argued constantly, chiefly regarding finances.  On objective evaluation, the Veteran was alert and oriented, and able to communicate in a normal fashion.  Speech was of normal rate and rhythm, with logical and relevant content.  Thought processes were also without impairment.  Both short- and long-term memory were within normal limits.  No delusions or hallucinations were present.  The Veteran maintained eye contact with the examiner and interacted in a normal manner, without inappropriate behaviors.  He denied any suicidal or homicidal thoughts or plans.  No compulsive, obsessive, or ritualistic behavior was observed or reported.  The Veteran was without panic or anxiety attacks.  His impulse control was not impaired.  The examiner found the Veteran capable of maintaining his personal grooming and hygiene, managing his finances, and independently performing basic tasks of daily living.  Overall, the examiner found the Veteran's PTSD to be moderate in nature, and a GAF score of 58 was assigned.  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (few friends, conflicts with peers or co-workers).  See American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM- IV) (4th Ed.).  

The Veteran's next VA psychiatric examination took place in November 2010.  His reported symptoms continued to include insomnia, anger and irritability, intrusive thoughts and flashbacks, and depression.  He denied any hospitalization for treatment of his psychiatric symptoms.  On objective evaluation, he was alert and fully-oriented, with normal thought content and patterns, good communication skills, and adequate memory for his age.  He was able to manage his personal grooming and hygiene and other activities of daily living, and he denied any delusions or hallucinations.  He denied any suicidal or homicidal thoughts or plans.  His speech patterns were relevant and logical, with some slight halting likely due to his age.  He denied panic attacks, and his impulse control was within normal limits.  His symptoms were described as severe by the examiner, and PTSD, chronic, was confirmed.  The examiner also stated the Veteran's social and occupational impairment was "total" secondary to his PTSD.  A GAF score of 55 was assigned.  The Veteran was considered competent to manage his financial benefits.  

Most recently, the Veteran was afforded a VA psychiatric examination in April 2011.  The claims file was reviewed in conjunction with the examination.  The Veteran denied any ongoing counseling, use of medication, or recent hospitalizations related to his psychiatric disability.  His symptoms continued to include poor sleep, nightmares, social isolation, and depression.  On objective examination, he was alert and oriented, with normal thought processes and speech patterns.  His speech was logical, relevant, clear, and constant.  He denied any legal difficulties, and his personal hygiene and grooming were good.  Some memory problems were reported by the Veteran.  He denied any suicidal thoughts or plans, delusions, or hallucinations.  No obsessive or ritualistic behaviors were reported.  He was without panic or anxiety attacks.  Impulse control was adequate.  In the examiner's opinion, the Veteran did not meet the diagnostic criteria for PTSD; rather, a diagnosis of adjustment disorder with depressed mood was warranted.  The examiner suggested the Veteran's adjustment disorder was related to his present living situation and financial difficulties.  A GAF score of 50 was assigned.  The Veteran was considered competent to manage his financial benefits.  

The Veteran has also received VA outpatient psychiatric treatment during the pendency of this appeal.  He has consistently reported such symptoms as a depressed mood, social isolation, intrusive thoughts of his military experiences, hypervigilance, and a sense of hopelessness.  At all times of record, he has been fully oriented, with normal speech, thought, and behavior patterns.  His grooming and personal hygiene have been adequate, and his insight and judgment have been fair.  He has denied any suicidal or homicidal thoughts or plans, and has no reported legal difficulties.  He has also denied alcohol or drug abuse.  His GAF scores have ranged between 45 and 50.  An April 2009 social work assessment described him as having a high IQ.  

An October 2009 mental health evaluation characterized the Veteran's PTSD as severe, and stated it resulted in such symptoms as severe depression, chronic anxiety, disillusionment, survivor guilt, and social isolation.  Other symptoms included nightmares, flashbacks, mood swings, and insomnia.  The Veteran was otherwise fully oriented, with normal thoughts and memory.  He was without evidence of delusions, hallucinations, or paranoid ideation.  The examiner also suggested the Veteran was unemployable secondary to his service-connected psychiatric disability.  

A follow-up January 2010 VA psychiatric evaluation reported that the Veteran continued to experience flashbacks, severe depression, chronic anxiety, disillusionment, survivor guilt, and social isolation.  He also continued to be fully oriented, without hallucinations, delusions, paranoid thoughts, or suicidal or homicidal thoughts or plans.  

a.  Increased rating prior to January 27, 2010

As noted in the introduction, the Veteran has been awarded an initial rating of 30 percent effective from December 31, 2008, to January 27, 2010.  After considering the totality of the record, the Board finds sufficient evidence to support an increased initial rating, to 50 percent, for this period for the Veteran's service-connected psychiatric disability.  According to the VA examination reports and outpatient treatment records for this time period, the Veteran experiences such symptoms as a depressed mood, poor sleep, heightened irritability and anger, and hopelessness as a result of his service-connected disability.  He is also socially isolated, with few interpersonal relationships or recreational interests.  The September 2009 VA examination report indicates a GAF score of 45, indicative of serious impairment, due to the Veteran's PTSD and/or adjustment disorder.  Overall, in light of 38 C.F.R. §§ 4.3 and 4.7, the Board finds a 50 percent initial rating is warranted for the period prior to January 27, 2010.  

The Veteran having been awarded a 50 percent initial rating for the period prior to January 27, 2010, the Board must now consider entitlement to an initial rating in excess of 50 percent for the pendency of this appeal.  

b.  Increased rating in excess of 50 percent

After considering the totality of the record, the Board finds the preponderance of the evidence to be against a disability rating in excess of 50 percent for the Veteran's adjustment disorder, previously rated as PTSD.  The evidence of record, including the September 2009, March 2011, and April 2011 examination reports, does not indicate a higher rating of 70 percent is warranted for this disability.  According to these reports, while the Veteran has reported heightened anger and irritability, he has denied both homicidal and suicidal thoughts and plans.  He has also denied obsessional rituals which interfere with routine activities.  His speech is also not intermittently illogical, obscure, or irrelevant; at all times of record, he has been able to converse with others in a clear, logical, and coherent manner.  Though he has exhibited a depressed mood, he did not exhibit near-continuous panic or depression affecting his ability to function independently, appropriately and effectively, as all examiners of record have found him able to maintain his personal hygiene, finances, and household without assistance, despite his advance age.  He also had not displayed impaired impulse control, such as unprovoked irritability with periods of violence, and he has denied any legal difficulties related to his psychiatric disability.  VA examination reports indicate he had been fully alert and oriented at all times of record, and though he is now retired, he had been both employed and married for many years following military service.  His GAF scores have fluctuated between the moderate and serious range.  

The Board is cognizant that although at least one VA examiner has suggested the Veteran's service-connected psychiatric disability results in total impairment, this view is not shared by all examiners of record, and is not otherwise demonstrated within the record.  The Veteran has not required hospitalization or frequent treatment for his adjustment disorder during the pendency of this appeal, and has not otherwise shown total occupational and social impairment during the appeals period.  Although he has stated he wishes to return to work to alleviate his financial burdens, and has been unable to do so, several examiners have cited his age, not his psychiatric disability, for his unemployment.  All examiners of record have found the Veteran to be both competent to manage his financial affairs, and without delusions, hallucinations, or other impairment in reality perception.  Based on the totality of the record, the Board concludes a disability rating in excess of 50 percent is not warranted.  Finally, as the Veteran has not exhibited a level of impairment in excess of that level currently displayed, a staged rating is not warranted at the present time.  See Hart, 21 Vet. App. at 505.  

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they were raised by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (claim for an increased rating includes consideration of whether a total disability rating by reason of individual unemployability is warranted under the provisions of 38 C.F.R. § 4.16).  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disability at issue.  The Board observes the Veteran is retired, and has not required hospitalization for his service-connected disability during the pendency of this appeal.  Additionally, while a VA examiner has stated the Veteran's service-connected disability is the cause of marked interference with employment, other examiners have stated the Veteran's age is the sole factor preventing his return to employment, as discussed above.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  The Board does not find that the schedular criteria have been inadequate for rating the manifestations of the service-connected disability.  See 38 U.S.C.A. § 1155 (Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity).  For these reasons, referral for extraschedular consideration is not warranted.  

In conclusion, the evidence supports a increased initial rating, to 50 percent prior to January 27, 2010, for the Veteran's service-connected psychiatric disability.  Thereafter, the preponderance of the evidence is against the award of a disability rating in excess of 50 percent for the same.  As a preponderance of the evidence is against the award of an initial rating in excess of 50 percent, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to an initial rating of 50 percent and no higher prior to January 27, 2010, for adjustment disorder with depressed mood is granted.  

Entitlement to a disability rating in excess of 50 percent for adjustment disorder with depressed mood is denied.  


REMAND

As noted above, a VA mental health counselor suggested in October 2009 that the Veteran's psychiatric disability rendered him unemployable.  The Board finds that this statement raises a claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU).  The U.S. Court of Appeals for Veterans Claims (Court) has held that a TDIU claim exists "whether expressly raised by a veteran or reasonably raised by the record," as in the present case.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (emphasis added).  Additionally, the Board has jurisdiction to consider and, if necessary, order development on such a claim as a TDIU claim is not a separate issue, but is inextricably-intertwined with a pending increased rating claim.  Id.  (holding that entitlement to TDIU is not a separate claim, but is part of a claim for an increased rating for a service-connected disability).  

In the present case, the RO, the agency of original jurisdiction, has not explicitly developed or considered entitlement to a TDIU; therefore, it would be prejudicial for the Board to do the same at this time.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Additionally, the Board is precluded from assigning such a rating in the first instance.  See, e.g., Floyd v. Brown, 9 Vet. App. 88 (1996).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Provide the Veteran notice of the relevant statutes and regulations, to include 38 C.F.R. § 4.16 , pertinent to claims for a total disability rating based on individual unemployability due to service-connected disability (TDIU).  He must also be notified of the evidence VA will obtain and that which he is expected to provide in the development of this claim. 

2.  After undertaking any development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending TDIU claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


